United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-2172
                       ___________________________

                               Damon J. Houston

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Thomas Kevin Bredeman, Doctor, Individual Capacity Only; Tymber Taylor,
                     Health Services Administrator

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                          Submitted: October 6, 2022
                           Filed: October 21, 2022
                                [Unpublished]
                               ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

    Damon Houston appeals following the district court’s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 action. Upon careful de novo

      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.
review, see Glover v. Bostrom, 31 F.4th 601, 603 (8th Cir. 2022) (standard of
review), we affirm.

       We agree with the district court that summary judgment was appropriate on the
individual-capacity Eighth Amendment claim against Dr. Bredeman, as the evidence
did not show that Dr. Bredeman was involved in providing medical treatment to
Houston. See Dahl v. Weber, 580 F.3d 730, 733 (8th Cir. 2009) (to recover § 1983
damages from individual defendant, plaintiff must establish that defendant was
personally involved in or directly responsible for alleged constitutional violation).
Even considering an affidavit that Houston had previously submitted, he offered no
evidence showing otherwise, as his assertion that Dr. Bredeman was responsible was
not based on his personal knowledge. See Glover, 31 F.4th at 604 (inmate’s affidavit
containing unsubstantiated allegation about defendant’s actions was insufficient to
raise genuine issue of material fact, as inmate lacked personal knowledge of
defendant’s actions, and affidavit identified no other evidence supporting allegation);
Thomas v. Corwin, 483 F.3d 516, 527 (8th Cir. 2007) (mere allegations, unsupported
by specific facts or evidence beyond non-movant’s own conclusions, are insufficient
to withstand motion for summary judgment). As Houston does not address his
official-capacity claim against Dr. Bredeman or his claims against Health Services
Administrator Taylor on appeal, they are waived. See Hess v. Ables, 714 F.3d 1048,
1051 n.2 (8th Cir. 2013) (waiver of claims).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-